 



Exhibit 10.19
Form of Stock Only Stock Appreciation Rights Agreement

         
To:
      Date: April 1, 2006
 
       
Subject:
  The Andersons, Inc.         2006 Stock Only Stock Appreciation Rights Letter
of Agreement

You have been selected to receive a 2006 Stock Only Stock Appreciation Rights
Grant (the “SOSARs”) under the Long Term Performance Compensation Plan (the
“Plan”). This Letter of Agreement (the “Agreement”) will document the key
provisions relating to the SOSARs granted to you effective as of April 1, 2006.
Before executing this Agreement by signing the Attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2006 SOSARs. You are also encouraged
to review the summary question/answer guide that provides detailed information
and illustrations about how the Plan operates. There is also a formal Plan
document that controls the actual interpretation and operation of the Plan. A
copy of the Plan document is available upon your request from the Human
Resources Department.
When you are satisfied that you understand the terms of the SOSARs, please
execute the Agreement by signing the attached Acknowledgment of Receipt form and
returning it to                    in the Human Resources Department by Friday,
April 14, 2006. Remember to keep a copy for your files.

  1.   Grant of SOSARs: The Andersons, Inc. (the “Company”) hereby grants to you
SOSARs with respect to _________ common shares at a Grant Price of $78.23 per
share: subject to the terms and conditions of the Plan and this Agreement.    
2.   Restrictions on Exercise of SOSARs: One-hundred percent (100%) of the SOSAR
shares shall become exercisable after the end of the third year of this
Agreement (April 1, 2009), provided your SOSARs have not terminated (see
Termination and Forfeiture of Rights on page 2).     3.   Exercise of SOSARs:
The SOSARs shall be exercised by written notice to the Company or designated
individual, at the Company’s principal place of business. The notice must be
accompanied by the payment of federal, state, and local tax withholding required
to be made by the Company (if any) as a result of the exercise of such shares.
You may elect to pay for your federal, state, and local tax withholding by
having the Company withhold the number of shares rounded up to the nearest whole
share based on Fair Market Value on the date of exercise. The value of any
fractional share that exceeds the amount of taxes due shall be added to your
federal tax withholding.     4.   Payment of SOSARs: Upon exercise of the
SOSARs, you shall be entitled to receive payment from the Company in an amount
equal to (a) the Fair Market Value at the exercise date minus (b) the Grant
Price; multiplied by the number of shares with

31



--------------------------------------------------------------------------------



 



      respect to which the SOSAR is exercised. The Company shall deliver to you
the value in common shares rounded down to the nearest whole share with
fractional shares added to your federal tax withholding.     5.   Termination
and Forfeiture of Rights: Unless exercised, your rights to vested SOSARs will
terminate upon the first to occur of the following dates:

  (a)   the expiration of twelve (12) months after the date of your death,
permanent disability, retirement, or termination of employment other than for
Cause; or     (b)   the expiration of five (5) years from the effective date of
the grant of this SOSAR (March 31, 2011); or     (c)   the effective date of
termination of employment for Cause.

      If unvested, your SOSARs shall become 100% vested and exercisable upon
your date of termination resulting from death, permanent disability, retirement,
or termination of employment due to the sale of your business unit. Your rights
to exercise SOSARs that become vested due to one of the aforementioned events
shall expire upon the earlier of the agreement expiration date or one (1) year
from your date of termination.     6.   Rights Prior to Exercise of SOSARs: This
SOSAR shall not be transferable by you other than by will or by the laws of
descent and distribution and may be exercised, during your lifetime, only by you
except that the right to exercise a SOSAR may be transferred in accordance with
the limitations set forth in the Plan. You shall have no rights as a shareholder
with respect to the SOSAR shares until payment of related tax withholding, and
delivery of such shares as herein provided.     7.   Other Acknowledgments:
Participant acknowledges that the Compensation Committee may adopt and/or change
from time to time such rules and regulations as it deems proper to administer
the Plan.     8.   Binding Effect: This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

If you have any questions related to the tax consequences of exercising your
SOSARs, please contact __________ at __________ in Corporate Accounting. General
information is available by contacting __________ at __________ in Human
Resources.

         
 
      Thank You,
 
       
 
      /s/ Charles E. Gallagher
 
      Charles E. Gallagher
Vice President, Human Resources
The Andersons, Inc.

32